Case 14-46260        Doc 56     Filed 12/31/18     Entered 12/31/18 17:10:49          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 46260
         Joseph G Sternberg
         Dana B Goldman-Sternberg
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 12/31/2014.

         2) The plan was confirmed on 05/06/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 08/10/2018.

         6) Number of months from filing to last payment: 43.

         7) Number of months case was pending: 48.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $24,803.76.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-46260             Doc 56           Filed 12/31/18    Entered 12/31/18 17:10:49                 Desc         Page 2
                                                            of 4



 Receipts:

           Total paid by or on behalf of the debtor                     $78,144.52
           Less amount refunded to debtor                                $4,996.37

 NET RECEIPTS:                                                                                             $73,148.15


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $4,000.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                $2,969.08
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $6,969.08

 Attorney fees paid and disclosed by debtor:                              $0.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim        Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed         Paid         Paid
 American Honda Finance Corporation        Secured             0.00    31,346.50        31,346.50            0.00       0.00
 American Honda Finance Corporation        Secured             0.00    28,436.70        28,436.70            0.00       0.00
 Avant Credit                              Unsecured      1,340.00            NA               NA            0.00       0.00
 Bank Of America                           Unsecured      2,272.00       2,672.70         2,672.70      2,672.70        0.00
 Bank Of America                           Unsecured         874.00        874.08           874.08        874.08        0.00
 Bank Of America                           Unsecured         116.00           NA               NA            0.00       0.00
 Baxter Credit Union                       Unsecured     12,059.00            NA               NA            0.00       0.00
 Becket & Lee                              Unsecured      1,472.00       1,998.86         1,998.86      1,998.86        0.00
 Becket & Lee                              Unsecured           0.00        318.08           318.08        104.64        0.00
 Cavalry SPV I LLC Assignee of Capital O   Unsecured     12,011.00     12,665.47        12,665.47      12,665.47        0.00
 Chase                                     Unsecured      3,733.00            NA               NA            0.00       0.00
 Chase                                     Unsecured      3,091.00            NA               NA            0.00       0.00
 Chase                                     Unsecured      2,518.00            NA               NA            0.00       0.00
 Chase                                     Unsecured      1,573.00            NA               NA            0.00       0.00
 Comenity Capital Bank/Paypal Credit       Unsecured      4,765.00       4,455.38         4,455.38      4,455.38        0.00
 Discover Financial Services               Unsecured      1,559.00       1,579.03         1,579.03      1,577.71        0.00
 Discover Financial Services               Unsecured         370.00        370.75           370.75        370.75        0.00
 ECast Settlement Corp                     Unsecured      3,857.00       3,778.86         3,778.86      3,778.86        0.00
 ECast Settlement Corp                     Unsecured         398.00        372.90           372.90        372.90        0.00
 GECRB/ Old Navy                           Unsecured         124.00           NA               NA            0.00       0.00
 HSBC Bank USA NA                          Secured      344,433.16    340,421.96       340,421.96            0.00       0.00
 HSBC Bank USA NA                          Secured        4,011.20       4,011.20         4,011.20      4,011.20        0.00
 Internal Revenue Service                  Priority            0.00      3,499.13         3,499.13      3,499.13        0.00
 Internal Revenue Service                  Unsecured           0.00      5,418.84         5,418.84      5,418.84        0.00
 Kohls/Capone                              Unsecured          35.00           NA               NA            0.00       0.00
 LVNV Funding LLC                          Unsecured     13,398.00     13,388.55        13,388.55      13,388.55        0.00
 Portfolio Recovery Associates             Unsecured      1,909.00       1,909.45         1,909.45      1,909.45        0.00
 Portfolio Recovery Associates             Unsecured      1,441.00       1,448.47         1,448.47      1,448.47        0.00
 Portfolio Recovery Associates             Unsecured         384.00        386.49           386.49        386.49        0.00
 Portfolio Recovery Associates             Unsecured         949.00        900.00           900.00        900.00        0.00
 Portfolio Recovery Associates             Unsecured      1,200.00       4,117.18         4,117.18      4,117.18        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-46260       Doc 56    Filed 12/31/18    Entered 12/31/18 17:10:49               Desc         Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim          Claim         Claim        Principal       Int.
 Name                             Class   Scheduled       Asserted      Allowed         Paid          Paid
 Wells Fargo Bank             Secured        2,228.41        2,193.41      2,193.41      2,193.41         0.00
 Wells Fargo Bank             Unsecured           NA             0.00         35.00          35.00        0.00


 Summary of Disbursements to Creditors:
                                                           Claim            Principal                Interest
                                                         Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                            $340,421.96                 $0.00                  $0.00
       Mortgage Arrearage                            $4,011.20             $4,011.20                  $0.00
       Debt Secured by Vehicle                      $59,783.20                 $0.00                  $0.00
       All Other Secured                             $2,193.41             $2,193.41                  $0.00
 TOTAL SECURED:                                    $406,409.77             $6,204.61                  $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                          $0.00              $0.00                  $0.00
        Domestic Support Ongoing                            $0.00              $0.00                  $0.00
        All Other Priority                              $3,499.13          $3,499.13                  $0.00
 TOTAL PRIORITY:                                        $3,499.13          $3,499.13                  $0.00

 GENERAL UNSECURED PAYMENTS:                        $56,690.09           $56,475.33                   $0.00


 Disbursements:

          Expenses of Administration                        $6,969.08
          Disbursements to Creditors                       $66,179.07

 TOTAL DISBURSEMENTS :                                                                      $73,148.15




UST Form 101-13-FR-S (9/1/2009)
Case 14-46260        Doc 56      Filed 12/31/18     Entered 12/31/18 17:10:49            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
